668 F.2d 258
UNITED STATES of America, Plaintiff-Appellee,v.Milton JONES, Defendant-Appellant.
No. 80-5184.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 2, 1981.Decided Jan. 11, 1982.

Walter C. Pookrum, Kenneth R. Sasse, Detroit, Mich., for defendant-appellant.
James K. Robinson, U. S. Atty., F. William Soisson, Asst. U. S. Atty., Detroit, Mich., for plaintiff-appellee.
Before EDWARDS, Chief Judge, MARTIN and JONES, Circuit Judges.
PER CURIAM.


1
Appellant was indicted for aiding and abetting the interstate transportation of counterfeit securities in violation of 18 U.S.C. §§ 2 and 2314 and conspiring to counterfeit money in violation of 18 U.S.C. § 471.  He was convicted on the conspiracy count only.


2
The government presented very substantial evidence on the conspiracy charge which was admitted without objection to establish appellant's guilt.  The government also made use of a tape recording of a conversation between appellant and two state law enforcement officers for the purpose of cross-examining appellant concerning his direct testimony that he had not participated in any conspiracy to counterfeit money.


3
Our review of this record disclosed that appellant himself made the approach to the officers concerned, knew that his statements were being tape recorded and received no promise of immunity.  See United States v. Sikora, 635 F.2d 1175 (6th Cir. 1980).


4
Finding no reversible error, the judgments of convictions are affirmed.